EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward Green on 8 March 2022.
The application has been amended as follows: 
In the Specification:
Page 7 of the original specification, lines 15, 17, a --.-- has been inserted after “stopband” (i.e. line 15) and inserted after “variations” (i.e. line 17), respectively at these instances.
In the replacement paragraph to page 10, lines 6-14, third & 4th lines therein, “from two and upwards” has been rewritten as --greater than two--.
Page 15 of the original specification, line 12, “a gap 112 of zero or more is” has been rewritten as --a gap that is either zero or more than zero is--.
In the Claims:
In claim 27, line 1 and in claim 36, lines 1 & 2, “or waveguides” has been deleted, respectively in each claim,
In claim 33, line 2, “and/” has been deleted.
Claims 19-26, 37; 27-34, 38; 35; 36 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Waveguides interconnected by flanges having glide symmetrically positioned holes disposed therein--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee